Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-6 in the reply filed on 03/16/2021 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. 
Status of Claims
Claims 1-12 are pending.  Claims 1-6 are presented for this examination.  Claims 7-12 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/20/2019, 08/21/2020 and 12/06/2019 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bae (KR20010028570A).
As for claims 1-4, Bae discloses a non-oriented electrical steel sheet having superior magnetism having broad range compositions overlapping instant claims compositions ranges as illustrated by Table 1 below. (Abstract)
 Table 1
Element
Applicant
(weight %)
Bae et al.
(weight %)
Overlap
(weight %)
Si
1-4
<=3.5
1-3.5
Mn
0.1-1
<=1.2
0.1-1
Al
0.1-1.5
<=1.3
0.1-1.3
Zn
0.001-0.01
<=0.1
0.001-0.01
                  B
0.0005-0.005
<=0.1
0.0005-0.005
P (Claim 2)
0.001-0.1
<=0.1
0.001-0.1
          C (Claim 2)
<=0.005
<=0.01
<=0.005
S (Claim 2)
0.001-0.005
<=0.1
0.001-0.005
 (Claim 2)
<=0.005
<=0.005
<=0.005
Ti (Claim 2)
<=0.005
0.0005-0.0009
0.0005-0.0009
Sn (Claim 3)
<=0.06
0.03-0.3
0.03-0.06
Cu (Claim 4)
<=0.05
<=0.2
<=0.05


As for claim 5, it is an inherent structural limitation due to similar compositions and similar process of making as required by applicant.
Bae discloses a similar compositions ranges as illustrated by Table 1 above.
Bae discloses a substantially similar process of making by a step of heating a slab including broad range compositions in Table 1 above , a step of hot rolling the heated slab, a step of annealing the hot rolled sheet, a step of cold rolling the hot rolled sheet and a step of final annealing the cold rolled sheet. (Abstract)  In addition, the step of final annealing includes a hydrogen gas an atmosphere gas greater than 10wt%.  
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
In the instant case, since the non-oriented steel sheet product of Bae has compositions that meet the instant application composition and is made from a similar process steps as demonstrated above including hydrogen gas ratio in the final annealing step, it is therefore reasonable to believe that the claimed structure and property limitations would have naturally flowed following the suggestion of Bae absent evidence of the contrary.    See MPEP 2112.01 I.
As for claim 6,  Bae discloses iron loss (W15/50) of 2.34 W/kg and magnetic flux density (B50) of 1.68 Tesla, hence close to presently claimed 1.70 T or more (English translation lines 235-236).  
Claims 1-4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takashi (JP2016156044A).
As for claims 1-4, Takashi discloses a non-oriented electrical steel sheet having superior magnetism having broad range compositions overlapping instant claims compositions ranges as illustrated by Table 2 below. (Abstract, paragraph [0027][0028]-[0029])
 Table 2
Element
Applicant
(weight %)
Takashi et al.
(weight %)
Overlap
(weight %)
Si
1-4
0.05-7
1-4
Mn
0.1-1
0.02-3
0.1-1

0.1-1.5
0.002-3
0.1-1.5
Zn
0.001-0.01
<=0.1
0.001-0.01
                  B
0.0005-0.005


P (Claim 2)
0.001-0.1
0.002-0.15
0.002-0.1
          C (Claim 2)
<=0.005
0.0001-0.01
0.0001-0.005
S (Claim 2)
0.001-0.005
0.005-0.05
0.005
N (Claim 2)
<=0.005
0.001-0.01
0.001-0.005
Ti (Claim 2)
<=0.005
<=0.1
<=0.005
Sn (Claim 3)
<=0.06
<=0.5
<=0.06
Cu (Claim 4)
<=0.05
0.01-1
0.01-0.05


Takashi differs from instant claim 1 such that it does not expressly disclose presence of B.  However, given the claimed amount range of B, it is considered as impurities.
Hence, prima facie case of obviousness is established due to overlapping.
As for claim 6, Takashi Table (Page 19) discloses Inventive Example F9 iron loss (W15/50) of 2.37 W/kg and magnetic flux density (B50) of 1.72 Tesla.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNY R WU/Primary Examiner, Art Unit 1733